Citation Nr: 1736409	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  His awards and decorations include the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for bilateral hearing loss.

In October 2013 the Veteran requested a travel Board hearing; however, in August 2014, he withdrew that request.

In January 2017 written argument, the Veteran's representative requested that the Veteran's previously denied claim of service connection for tinnitus be "revisit[ed] and reconsidered for service connection."  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the representative's January 2017 request is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.






REMAND

The Veteran asserts that this hearing loss disability is related to noise exposure from field artillery during military service.  He maintains that he has had hearing loss since service separation which has gradually worsened over time.  See February 2013 Notice of Disagreement.

The Veteran underwent a VA examination in October 2012, at which time bilateral sensorineural hearing loss was diagnosed.  The examiner determined that it was not likely that the Veteran's hearing loss is a result of military noise exposure because service treatment records do not show hearing loss.  However, the examiner did not address the Veteran's statements that he has had hearing loss since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  In this regard, the Board notes that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the October 2012 VA opinion is inadequate to determine the service connection claim.

The Board acknowledges the private medical opinion received in April 2013, wherein the physician concluded that the Veteran's noise exposure in service contributed to his current hearing loss; however, the physician did not address the Veteran's post-service noise recreational and occupational exposure.  In light of the forgoing, the Board finds that the private opinion of record is insufficient to determine the claim of service connection for bilateral hearing loss.

As the medical evidence of record is inadequate to determine the appellant's service connection claim on appeal, an additional VA medical opinion must be obtained on remand.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant, outstanding medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, refer the Veteran's claims file to the examiner who provided the October 2012 VA opinion concerning bilateral hearing loss.  A complete copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide answers to the following question:  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by noise exposure in service?

In rendering the above opinion, the examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89(1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  The examiner is also asked to address the April 2013 medical opinion from the Veteran's private physician.

The examiner is to consider the Veteran's statement of record regarding the onset of hearing loss in service.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

(If the October 2012 VA examiner is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinion requested above.)

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271(1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


